Citation Nr: 0835627	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-20 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than October 1, 2003 
for the award of nonservice-connected (NSC) death pension 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from February 1972 to February 1976 and from 
March 1977 to August 1989.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 2003 
decisional letter of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  The appellant's 
claims file is now in the jurisdiction of the Oakland, 
California RO.  In the appellant's April 2005 VA Form 9, 
substantive appeal, she requested a Travel Board hearing.  
Such a hearing was scheduled for August 20, 2008; however, 
she failed to report for that scheduled hearing.  

The Board notes that in an October 2008 informal hearing 
presentation, the appellant's representative presented 
arguments related to the appellant's claim of service 
connection for the cause of the veteran's death.  This matter 
was decided in a December 2006 rating decision.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the appellant.  The appellant has not initiated 
an appeal by filing an NOD in this matter.  Therefore, the 
December 2006 decision in this matter is final.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on her part is required.


REMAND

The statutory and regulatory provisions specify that except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and 
indemnity compensation (DIC) based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The effective date for NSC death 
pension claims received between October 1, 1984, and December 
9, 2004, is the first day of the month in which the veteran's 
death occurred if the claim is received within 45 days after 
the date of the death; otherwise, date of receipt of claim.  
38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(c)(3)(ii).  

The veteran's death certificate shows he died on May [redacted], 1999.

The appellant's formal claim for DIC (which is also accepted 
as a claim for death pension) was received in September 2003.  
There is no indication that she filed a prior formal or 
informal claim for death benefits with VA, and she does not 
allege otherwise.    

In support of her claim, the appellant has submitted a 
document from the Social Security Administration (SSA), dated 
May 24, 1999, showing that she was found entitled to a one-
time benefit payment for the veteran's death, but based on a 
review of their records was not entitled to any other Social 
Security benefits based on the veteran's record.  Her 
application for SSA benefits (which generated the May 1999 
determination) has not been secured and associated with the 
record.  Significantly, an application on a form jointly 
prescribed by the Secretary and the Commissioner of Social 
Security filed with the Social Security Administration on or 
after January 1, 1957, will be considered a claim for [VA] 
death benefits, and to have been received in the Department 
of Veterans Affairs as of the date of receipt in Social 
Security Administration.  38 C.F.R. § 3.153.  

In light of the foregoing, VA must determine the nature of 
the appellant's claim for SSA benefits which generated SSA's 
May 24, 1999, determination letter (and the date such was 
filed with SSA).  Notably, SSA records are constructively of 
record and (if pertinent) must be secured and considered.  

The Board notes that there were several attempts made to 
obtain a copy of the appellant's 1999 claim form for SSA 
benefits.  In June and July 2007, SSA responded with a copy 
of the appellant's "Disability Report," dated May 2005, and 
stated that, "This is all the [medical records] we have on 
file."  SSA must be made aware that in this case VA does not 
seek medical records pertaining to a disability claim, but 
rather a copy of the form submitted by the appellant to SSA 
when she sought SSA death benefits based on the veteran's 
record in 1999.  It is also noteworthy that the record 
reflects that in June 2007 VA attempted to contact SSA by 
telephone to convey the message that it was the appellant's 
1999 application form for SSA benefits that was sought, but 
that the attempts were unsuccessful, and instead a voice-mail 
message was left with SSA (and apparently brought no 
response).  Under 38 C.F.R. § 3.159(c)(2), VA may discontinue 
its efforts to obtain records from a Federal department or 
agency only when it concludes that continued efforts would be 
futile, which requires that the Federal department or agency 
advise VA that either the requested documents do not exist or 
that the custodian does not have them (emphasis added).  See 
also McGee v. Nicholson, 20 Vet. App. 472, 479 (2006).

Accordingly, the case is REMANDED for the following:

1. 	The RO must secure from SSA a copy 
of the appellant's application form for 
SSA benefits which generated SSA's 
response in the May 24, 1999 determination 
letter.  The development for this document 
must be exhaustive; either the appellant's 
1999 application form must be secured and 
associated with the record or SSA must 
certify that the requested document does 
not exist or is not in their possession.

2. 	The RO should advise the appellant 
of what the SSA claim form shows (and, if 
it is unavailable, of that fact), arrange 
for any further development suggested by 
any additional records received, then re-
adjudicate this claim.  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the appellant and her 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

